Maetin, Judge,
delivered the opinion of the court:
This case relates to an importation of baskets which are dutiable under the tariff act-of 1909. The collector held them to be baskets *38of wood, stained, dyed, or painted, and therefore dutiable at 40 per cent ad valorem, under the provisions of paragraph 214. The appellants protested against this assessment, and claimed that the goods were manufactures of chip, and therefore dutiable at 35 per cent ad valorem under the provisions of paragraph 463. Several alternative claims were' included within the protest, but the one just stated is the claim which appellants finally rely upon. The board overruled the protest, and the case is now submitted to this court for a review of that decision.
The facts in the case are' few and undisputed. The importation consists of baskets. These are made of such wood shavings as are called chip, and they are stained, dyed, or painted.
The two paragraphs which the parties severally rely up<?n, are here copied in full.
214. Porch, and window blinds, baskets, curtains, shades, or screens of bamboo, wood, sferawj or. compositions of wood, not specially provided for in this section, thirty-five per centum ad valorem; if stained, dyed, painted, printed, polished, grained, or creosoted, forty per centum ad valorem.
463. Manufactures of bone, chip, grass, horn, quills, iridia rubber, palm leaf, straw, weeds, or whalebone, or of which these substances or any of them is the component material of chief value, not specially provided for in this section, thirty-five per centum ad valorem; but the terms “grass” and “straw” shall be understood to mean these substances in then natural form and structure, and not the separated fiber thereof; sponges made of rubber, forty per centum ad valorem; combs, composed wholly of horn, or composed of horn and metal, fifty per centum ad valorem.
As will be seen, the first paragraph provides for baskets of wood, making them' dutiable at 40 per cent ad valorem if stained, dyed, or painted. These terms certainly cover the importation, which consists of baskets of wood, stained, dyed, or painted. The second paragraph provides for manufactures of chip and makes them dutiable at 35 per cent ad valorem. This paragraph also plainly includes the articles in question, for they are manufactures and are composed of chip. The question therefore is between the two paragraphs and requires a decision as to which is the dominant provision.
The term “baskets,” being the name of the articles, seems clearly to be a more exact and specific designation of them than the term “manufactures.” This latter term' in this application is one of general description only. The fact that the component material is more specifically described in the second paragraph does not conflict with this conclusion, for nevertheless the term baskets is the exact and specific name of the article itself.
This principle was involved in two cases which were recently decided by this court, namely, Brody et al. v. United States (2 Ct. Custs. Appls., 15; T. D. 31573) and Krauss & Co. v. United States (2 Ct. Custs. Appls., 17; T. D. 31574). The present decision is in accord with the views expressed in the two cases just named.
The decision of the board is therefore affirmed.